 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    SONNY MARTINEZ et al.,                          No. 2:16-cv-02566-TLN-EFB
12                      Plaintiffs,
13           v.                                       ORDER GRANTING PLAINTIFFS’
                                                      MOTION FOR LEAVE TO AMEND AS TO
14    CITY OF WEST SACRAMENTO et al.,                 NON-FEDERAL DEFENDANTS
15                      Defendants.
16

17          This matter is before the Court on Plaintiffs Sonny Martinez, Jessica Martinez,

18   individually and as guardian ad litem for minors VJM, GRM, ARM, and EVM, and Joann

19   Ramirez’s (collectively, “Plaintiffs”) Motion for Leave to File First Amended Complaint. (ECF

20   No. 64.) Defendants City of West Sacramento, West Sacramento Police Department, Jason M.

21   Winger, David M. Stallions, Michael Duggins, Kenneth E. Fellows, Carl J. Crouch, Eric M.

22   Palmer, Matthew S. Luiz, Louis Cameron, City of Stockton, and Stockton Police Department

23   (collectively, the “Non-Federal Defendants”) filed an opposition. (ECF No. 65.) For the reasons

24   set forth below, the Court GRANTS Plaintiffs’ motion as to all Non-Federal Defendants.

25   ///

26   ///

27   ///

28   ///

                                                      1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiffs filed suit against the Non-Federal Defendants, an individual named Dan T.

 3   Zwicky, and an individual named Rafael Altamirano, on October 27, 2016. (ECF No. 1.) The

 4   Complaint alleges deprivations of Plaintiffs’ constitutional rights as guaranteed by the First,

 5   Fourth, Eighth, and Fourteenth Amendments to the U.S. Constitution. (ECF No. 1.) The

 6   Complaint also makes out numerous supplemental claims for relief under the California

 7   Constitution, California’s common law of tort, and its statutory law. (ECF No. 1.)

 8          On December 29, 2016, the Non-Federal Defendants filed a motion to dismiss the

 9   Complaint for failure to comply with Federal Rule of Civil Procedure (“Rule”) 8 and for failure to

10   state a claim under Rule 12(b)(6). (ECF No. 28.) On February 13, 2017, the United States

11   notified the Court of its substitution in place of Defendant Zwicky for purposes of all state law

12   tort claims alleged against him, pursuant to provisions of the Federal Tort Claims Act codified at

13   28 U.S.C. § 2679. (ECF No. 37.) The United States thereafter moved to dismiss all state law tort

14   claims originally alleged against Zwicky because Plaintiffs failed to comply with the

15   administrative exhaustion requirements of the Federal Tort Claims Act. (ECF No. 44.) Plaintiffs

16   responded by requesting an evidentiary hearing to challenge the validity of this limited

17   substitution by the United States in place of Zwicky. (ECF No. 54.) With respect to the non-

18   state-law tort allegations against Zwicky for which the United States did not substitute itself as a

19   defendant, Zwicky timely moved to dismiss them on the grounds that (i) Plaintiffs failed to state a

20   claim under Rule 12(b)(6) and (ii) he is immune from suit under the doctrine of qualified
21   immunity. (ECF No. 43.)

22          These motions remain pending before the Court, and Plaintiffs now request leave to

23   amend the Complaint under Rule 15(a)(2). (ECF No. 64.) Plaintiffs’ proposed First Amended

24   Complaint (“FAC”) would add five defendants—Yolo County, the Yolo County District

25   Attorney, David Delaini, Robert A. Gorman, and Ryan J. Couzens—as well as causes of action

26   arising under the Fifth and Sixth Amendments to the U.S. Constitution. (ECF No. 64.) The
27   United States and Zwicky (collectively, the “Federal Defendants”) filed an opposition to

28   Plaintiffs’ request for leave to amend. (ECF No. 66.) The Non-Federal Defendants also filed an

                                                        2
 1   opposition to Plaintiffs’ request for leave to amend, incorporating by reference the relevant

 2   Federal Defendants’ arguments against granting leave to amend. (ECF No. 65.)

 3                  A.      Relevant Factual Allegations

 4          Plaintiffs’ proposed FAC would allege that, as relevant to Plaintiffs’ pending request for

 5   leave to amend as to the Non-Federal Defendants, the following summary of events occurred.

 6          On October 24, 2015, a thirteen-year-old female named Alize Valadez was shot from the

 7   street while she was inside a residence in West Sacramento. (ECF No. 64 ¶ 69.) The tragic

 8   shooting received widespread local media coverage. (ECF No. 64 ¶¶ 76, 97.) However, law

 9   enforcement officers encountered difficulty uncovering evidence pointing to a suspect. (ECF No.

10   64 ¶¶ 100–01.) Following local news broadcasts regarding the shooting of Ms. Valadez,

11   Altamirano contacted Zwicky to offer information regarding the shooting. (ECF No. 64 ¶ 102.)

12   Altamirano was an informant known to the Stockton Police Department, and Zwicky was an

13   officer of the Stockton Police Department. (ECF No. 64 ¶¶ 19, 21, 54.) The two met at the

14   Stockton Police Department on October 26, at which point Altamirano told Zwicky that Sonny

15   Martinez (i) had called Altamirano and confessed to shooting Ms. Valadez, and (ii) drove a 2006

16   white Chevrolet Silverado with black stripes on the bottom. (ECF No. 64 ¶ 108.)

17          Zwicky proceeded to contact a member of the West Sacramento Police Department to

18   relay the information he had learned from Altamirano. (ECF No. 64 ¶¶ 116–17.) The West

19   Sacramento Police Department officer told Zwicky that the shooting of Ms. Valadez may have

20   been a gang-related retaliation against her father. (ECF No. 64 ¶ 118.) At the West Sacramento
21   Police Department’s request, Zwicky (i) began to drive Altamirano to West Sacramento to talk to

22   the officers investigating the shooting of Ms. Valadez, and (ii) instructed Altamirano to contact

23   Sonny Martinez via text message. (ECF No. 64 ¶¶ 119–20.) When Altamirano’s attempt to

24   contact Sonny Martinez went unacknowledged, Zwicky and Altamirano instead drove to Sonny

25   Martinez’s residence so that Altamirano could—unsuccessfully, it turned out—attempt to record

26   Martinez admitting to the shooting. (ECF No. 64 ¶¶ 120–24.) Zwicky and Altamirano then
27   completed their drive to West Sacramento, during which they discussed the shooting. (ECF No.

28   64 ¶ 154.) Meanwhile, still on October 26, West Sacramento police officers received information

                                                       3
 1   from an eyewitness to Ms. Valadez’s shooting that identified the shooter’s vehicle as being

 2   substantially different from the vehicle Martinez typically drove. (ECF No. 64 ¶¶ 125–53.)

 3          When Zwicky and Altamirano arrived at the West Sacramento Police Department

 4   headquarters on October 26, they and a host of West Sacramento Police Department officers met

 5   while Altamirano’s cellular phone underwent a Cellibrite analysis. (ECF No. 64 ¶¶ 155–57.)

 6   This analysis revealed that Martinez did not contact Altamirano by phone, meaning he could not

 7   have admitted to the shooting as Altamirano claimed. (ECF No. 64 ¶ 158.) Following this initial

 8   meeting, the investigating officers held a second meeting at which they agreed to disregard the

 9   truth, as revealed by the Cellibrite analysis, that Martinez never contacted Altamirano to confess

10   to shooting Ms. Valadez. (ECF No. 64 ¶ 162.) At this second meeting, the investigating officers

11   decided to use Altamirano’s false account of Martinez’s confession to obtain warrants and

12   withhold exculpatory material from Martinez, steps that they hoped would lead to actual evidence

13   implicating Ms. Valadez’s shooter. (ECF No. 64 ¶¶ 163–66.) Accordingly, at Zwicky’s

14   direction, Altamirano then made numerous attempts to contact Martinez via phone and text

15   message, none of which were successful. (ECF No. 64 ¶¶ 159–61.) The investigating officers

16   then recorded a statement from Altamirano, a statement which differed from the account of

17   Martinez’s fabricated confession that Altamirano had initially provided only to Zwicky. (ECF

18   No. 64 ¶ 168.)

19          Based in part on the information obtained from Altamirano, West Sacramento Police

20   Department officers submitted false probable cause affidavits in applications for warrants to
21   search Martinez’s residence, vehicle, and other property for evidence related to the shooting of

22   Ms. Valadez. (ECF No. 64 ¶¶ 176–200.) Members of the alleged law enforcement conspiracy

23   also installed a tracking device on Plaintiffs’ vehicle without a valid warrant authorizing them to

24   do so, (ECF No. 64 ¶¶ 172–74), and falsified reports to cover up this illegal action, (ECF No. 64

25   ¶ 175). Along with a SWAT team that Zwicky arranged, the alleged law enforcement

26   conspirators then served and executed the improperly obtained warrants at the residence where
27   Plaintiffs were sleeping, using unconstitutionally excessive force and means. (ECF No. 64

28   ¶¶ 201–10.) On the basis of the same flawed warrants, members of the alleged conspiracy

                                                       4
 1   confined Plaintiffs to their home (and, in Sonny Martinez’s case, to law enforcement custody)

 2   while they searched and seized Plaintiffs’ property. (ECF No. 64 ¶¶ 211–42.)

 3          Once Martinez was falsely arrested as a suspect in the shooting of Ms. Valadez, the

 4   conspirators interrogated him without reading him his Miranda rights and without receiving

 5   permission to so interrogate him from Martinez himself or from his attorney. (ECF No. 64 ¶¶

 6   254–59.) They also repeatedly misled various judicial officers to ensure that Martinez was denied

 7   bail despite the lack of actual evidence tying him to the shooting of Ms. Valadez; Zwicky

 8   specifically agreed to falsify evidence and perjure himself by testifying at a probable cause

 9   hearing that Altamirano—on whose word the entire case against Martinez at this point rested—

10   was a reliable informant. (ECF No. 64 ¶¶ 260–64, 271–300.) The conspirators—which by this

11   point included individuals from the Yolo County District Attorney’s Office—also joined forces to

12   ensure that Martinez was charged in the shooting of Ms. Valadez and that the preliminary hearing

13   in this criminal case was delayed, all while they knew Martinez was not the shooter. (ECF No. 64

14   ¶¶ 301–06.) This criminal case against Martinez was eventually dismissed for lack of evidence.

15   (ECF No. 64 ¶¶ 296, 306.)

16          II.     STANDARD OF LAW

17          Granting or denying leave to amend a complaint rests in the sound discretion of the trial

18   court. Swanson v. U.S. Forest Serv., 87 F.3d 339, 343 (9th Cir. 1996) (citing Rhoden v. United

19   States, 55 F.3d 428, 432 (9th Cir. 1995)). It is well established that “a party may amend its

20   pleading only with the opposing party’s written consent or the court’s leave,” and the “court
21   should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

22          “Courts may decline to grant leave to amend only if there is strong evidence of ‘undue

23   delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

24   by amendments previously allowed, undue prejudice to the opposing party by virtue of allowance

25   of the amendment, [or] futility of amendment, etc.’” Sonoma Cty. Ass’n of Retired Emps. v.

26   Sonoma Cty., 708 F.3d 1109, 1117 (9th Cir. 2013) (alteration in original) (quoting Foman v.
27   Davis, 371 U.S. 178, 182 (1962)). When weighing these factors to determine whether to grant

28   leave to amend, the Court must draw “all inferences in favor of granting the motion.” Griggs v.

                                                        5
 1   Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999) (citing DCD Programs, Ltd. v. Leighton,

 2   833 F.2d 183, 186 (9th Cir. 1987)).

 3          Indeed, “[a]bsent prejudice, or a strong showing of any of the remaining Foman factors,

 4   there exists a presumption under Rule 15(a) in favor of granting leave to amend.” Eminence

 5   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (per curiam) (citing Lowrey v.

 6   Tex. A & M Univ. Sys., 117 F.3d 242, 245 (5th Cir. 1997)). The Ninth Circuit has “repeatedly

 7   stressed that the court must remain guided by ‘the underlying purpose of Rule 15 . . . to facilitate

 8   decision on the merits, rather than on the pleadings or technicalities.’” Lopez v. Smith, 203 F.3d

 9   1122, 1127 (9th Cir. 2000) (en banc) (ellipsis in original) (quoting Noll v. Carlson, 809 F.2d

10   1446, 1448 (9th Cir. 1987)); see also Morongo Band of Mission Indians v. Rose, 893 F.2d 1074,

11   1079 (9th Cir. 1990) (stating that granting leave to amend represents a policy that “is to be

12   applied with extreme liberality”). Finally, a district court should grant leave to amend a

13   complaint “unless it determines that the pleading could not possibly be cured by the allegation of

14   other facts.” Watison v. Carter, 668 F.3d 1108, 1117 (9th Cir. 2012) (quoting Doe v. United

15   States, 58 F.3d 494, 497 (9th Cir. 1995)).

16          III.    ANALYSIS

17                  A.      Undue Delay

18          The Non-Federal Defendants argue that granting leave to amend will create undue delay

19   because it will add an additional round of pleadings to an already protracted litigation. (ECF No.

20   65 at 3–4.)
21          In evaluating undue delay, the Court inquires “whether the moving party knew or should

22   have known the facts and theories raised by the amendment in the original pleading.”

23   AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 953 (9th Cir. 2006) (quoting

24   Jackson v. Bank of Haw., 902 F.2d 1385, 1388 (9th Cir. 1990)). “Undue delay by itself . . . is

25   insufficient to justify denying a motion to amend.” Bowles v. Reade, 198 F.3d 752, 758 (9th Cir.

26   1999). Indeed, denying leave to amend is reversible error “where the district court d[oes] not
27   provide a contemporaneous specific finding of prejudice to the opposing party, bad faith by the

28   moving party, or futility of the amendment.” Id. As explained below, the Non-Federal

                                                        6
 1   Defendants have not identified the required “strong evidence” of bad faith, prejudice, or futility

 2   that would justify denying Plaintiffs’ motion to amend. Sonoma Cty. Ass’n of Retired Emps., 708

 3   F.3d at 1117.

 4          Accordingly, there is no need for the Court to analyze whether Plaintiffs unduly delayed

 5   moving to amend because even if they had, this alone would be “insufficient to justify denying

 6   [their] motion to amend.” Bowles, 198 F.3d at 758.

 7                   B.     Bad Faith

 8          The Non-Federal Defendants do not directly argue that Plaintiffs’ request for leave to

 9   amend is made in bad faith. (ECF No. 65 at 3 (“Plaintiffs’ motion should be denied as creating

10   undue delay, prejudicing the opposing parties due to the additional delay, and being a futile

11   amendment.”).) Instead, the Non-Federal Defendants incorporate by reference the Federal

12   Defendants’ argument on this point, (ECF No. 65 at 4), which is that Plaintiffs’ amended

13   conspiracy allegations are in bad faith because they are so implausible that they must be the

14   product of a violation of Rule 11(b) of the Federal Rules of Civil Procedure, (ECF No. 66 at 3–4).

15          A motion to amend is made in bad faith where there is “evidence in the record which

16   would indicate a wrongful motive” on the part of the litigant requesting leave to amend. DCD

17   Programs, 833 F.2d at 187; see also Wizards of the Coast LLC v. Cryptozoic Entm't LLC, 309

18   F.R.D. 645, 651 (W.D. Wash. 2015) (“In the context of a motion for leave to amend, ‘bad faith’

19   means acting with intent to deceive, harass, mislead, delay, or disrupt.” (citing Leon v. IDX Sys.

20   Corp., 464 F.3d 951, 961 (9th Cir. 2006))). For instance, courts have found bad faith where leave
21   to amend was sought as a ploy to destroy a federal district court’s diversity jurisdiction, Sorosky

22   v. Burroughs Corp., 826 F.2d 794, 805 (9th Cir. 1987), or where the same claims for which leave

23   to amend was sought had recently been denied in a related action, Bonin v. Vasquez, 807 F. Supp.

24   586, 587 (C.D. Cal. 1992).

25          Here, there is little “evidence in the record which would indicate a wrongful motive” on

26   Plaintiffs’ behalf in requesting leave to amend. DCD Programs, 833 F.2d at 187. Plaintiffs
27   justify their request for leave to amend by representing to the Court that they “continued their

28   informal investigation of the events and occurrences around the arrest and malicious prosecution

                                                       7
 1   of Mr. Marteinz [sic] and discovered additional information to further their case.” (ECF No. 64-1

 2   at 2.) Plaintiffs also represent that in requesting leave to amend, they “made good faith efforts to

 3   accommodate the objections the defendants raised in their motions to dismiss,” and that they filed

 4   their motion “once they determined they had sufficient evidence to proceed with the

 5   amendments.” (ECF No. 64-1 at 3.) While these representations are somewhat generic, presently

 6   this Court sees no reason to disbelieve them. First, it is not unreasonable to continue

 7   investigating facts after filing a complaint. See Eminence Capital, 316 F.3d at 1053 (holding that

 8   repeated efforts to meet heightened pleading standard not bad faith where plaintiffs proffered that

 9   “additional evidence was forthcoming which would enable them to add necessary details to their

10   complaint”). This is particularly true in a factually intensive case such as this that involves

11   numerous individuals, conspiracy allegations, and related criminal proceedings. (See, e.g., ECF

12   No. 1 ¶¶ 9–21, 141.5–41.9.)

13          Second, the Court is bound at this stage of the litigation to draw “all inferences in favor of

14   granting the motion,” and accordingly infers that Plaintiffs acquired the additional facts alleged in

15   the FAC through good-faith investigation. Griggs, 170 F.3d at 880. Third, it is Defendants’

16   burden at this stage of the litigation to defeat the presumption under Rule 15(a) in favor of

17   granting leave to amend by making “a strong showing of” bad faith, which they have yet to do.

18   Eminence Capital, 316 F.3d at 1052. And to the extent Defendants believe they are unfairly

19   hamstrung in their ability to meet this burden due to Plaintiffs’ counsel’s refusal to provide details

20   of its factual investigations that gave rise to the FAC, (ECF No. 66 at 4 n.1), denying Plaintiffs
21   leave to amend their Complaint is not the appropriate recourse, see United States v. Sequel

22   Contractors, Inc., 402 F. Supp. 2d 1142, 1154 (C.D. Cal. 2005) (rejecting motion to strike that

23   was predicated on claimed violations of Rule 11(b)).

24          Accordingly, this factor weighs in favor of granting leave to amend.

25                  C.      Prejudice

26          The Non-Federal Defendants assert that they will be prejudiced by the additional litigation
27   delay that would occur if leave to amend is granted. (ECF No. 65 at 3–4.)

28          Prejudice is the factor that weighs most heavily in the Court’s analysis of whether to grant

                                                        8
 1   leave to amend. Eminence Capital, 316 F.3d at 1052. “Prejudice results when an amendment

 2   would unnecessarily increase costs or would diminish the opposing party’s ability to respond to

 3   the amended pleading.” BNSF Ry. Co. v. San Joaquin Valley R.R. Co., No. 1:08-CV-01086-

 4   AWI, 2011 WL 3328398, at *2 (E.D. Cal. Aug. 2, 2011) (citing Morongo Band of Mission

 5   Indians, 893 F.2d at 1079). Courts have found proposed amendments prejudicial where leave to

 6   amend is requested as a relevant discovery deadline nears or has already passed. E.g., Zivkovic v.

 7   S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (“The additional causes of action [in the

 8   proposed amended complaint] would have required further discovery, which was to close five

 9   days after the motion to amend was filed.”); Lockheed Martin Corp. v. Network Sols., Inc., 194

10   F.3d 980, 986 (9th Cir. 1999) (“A need to reopen discovery and therefore delay the proceedings

11   supports a district court’s finding of prejudice from a delayed motion to amend the complaint.”).

12   Prejudice to the non-moving party can also exist where leave to amend is requested shortly before

13   trial. Singh v. City of Oakland, Cal., 295 F. App’x 118, 122 (9th Cir. 2008) (finding no abuse of

14   discretion in denial by district court of plaintiff’s request to file a Third Amended Complaint one

15   month before trial).

16          Defendants’ argument that granting leave to amend will prejudice them is predicated

17   largely on the delay that would occur if leave to amend is granted before the Court rules on the

18   pending motions to dismiss. (ECF No. 66 at 4–5 (“It is a virtual certainty that defendants will

19   also move to dismiss [the proposed amended] complaint, if filed, on the same or similar grounds

20   as in the pending motion.”).) The Court does not agree that granting leave to amend will result in
21   any unwarranted increase in this litigation’s timeline. Even if the Court were to deny leave to

22   amend until it ruled on Defendants’ pending motions to dismiss the Complaint, the Court’s

23   decision to dismiss any of the Complaint’s claims would almost certainly be without prejudice.

24   See Watison, 668 F.3d at 1117 (holding that a district court should grant leave to amend a

25   complaint unless the pleading could not possibly be cured by the allegation of other facts). This

26   would activate a subsequent round of pleading and motion practice anyway, with the only
27   difference between the first and second rounds being that the parties would have the benefit of the

28   Court’s analysis of the sufficiency of the allegations in the original Complaint. But the Court’s

                                                       9
 1   analysis would be worth relatively little by that point because it would be directed at a pleading

 2   that is already effectively superseded. (See ECF No. 64-1 at 2 (stating that the proposed FAC, “as

 3   much as possible, accommodates the defendants’ objections to the original Complaint”).) Hence,

 4   there is little evidence that granting Plaintiffs leave to amend at this stage of the litigation “would

 5   unnecessarily increase costs or would diminish the opposing party’s ability to respond to the

 6   amended pleading.” BNSF Ry. Co., 2011 WL 3328398, at *2.

 7          Furthermore, discovery in this case has yet to commence and trial is not imminent. Thus,

 8   even if granting leave to amend would necessarily add to the timeline of this case, Defendants

 9   have not pointed to any procedural prejudice that would result from allowing Plaintiffs to amend

10   their pleadings. Accord, Johnson v. Serenity Transp., Inc., No. 15-CV-02004-JSC, 2015 WL

11   4913266, at *5 (N.D. Cal. Aug. 17, 2015) (finding no prejudice in allowing amendment where,

12   “although the case has been pending for over a year, the parties are still in the pleading stage,

13   which makes prejudice doubtful”); Organic Pastures Dairy Co., LLC v. Sebelius, No. 1:12-CV-

14   02019-SAB, 2013 WL 1966464, at *3 (E.D. Cal. May 10, 2013) (finding no prejudice or undue

15   delay where leave to amend was requested prior to commencement of discovery). The delays that

16   have attended this case are not so much prejudicial to Defendants as they are a natural

17   consequence of modern civil litigation.

18          Accordingly, the Court views this factor as weighing in favor of granting leave to amend.

19                  D.       Futility

20          The Non-Federal Defendants argue that amendment would be futile because the FAC runs
21   afoul of Rule 8’s pleading standards. (ECF No. 65 at 4.) Specifically, the Non-Federal

22   Defendants incorporate by reference the arguments from their motion to dismiss that the proposed

23   FAC must be dismissed because it is too long, contains irrelevant material, and fails to identify

24   which claims for relief are asserted against which defendants. (ECF No. 28-1 at 2–4.) The Non-

25   Federal Defendants also incorporate by reference the Federal Defendants’ argument that leave to

26   amend should be denied because the proposed FAC’s conspiracy allegations are implausible.
27   (ECF No. 65 at 4.)

28                         i.           Conciseness Analysis

                                                         10
 1          That a complaint is long and contains irrelevant material does not necessarily mean it

 2   violates Rule 8. Where a complaint is “logically organized, divided into a description of the

 3   parties, a chronological factual background, and a presentation of enumerated legal claims, each

 4   of which lists the liable Defendants and legal basis therefor,” it meets the requirements of Rule 8

 5   even if it is burdened with irrelevant facts that increase its length. Hearns v. San Bernardino

 6   Police Dep’t, 530 F.3d 1124, 1132 (9th Cir. 2008). This is because the purpose of Rule 8’s

 7   concise pleading standard is not for brevity’s sake alone, but to make it as simple as possible for

 8   defendants to understand and respond to the factual and legal bases for the claims made against

 9   them. See McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996) (upholding Rule 8 dismissal of

10   complaint that made it impossible to “determine from the complaint who is being sued, for what

11   relief, and on what theory, with enough detail to guide discovery”).

12          While it is true that the FAC is approximately fifty pages, it is logically organized, (see

13   ECF No. 64 at 4–6), it contains a description of the parties, (ECF No. 64 ¶¶ 4–23), it contains a

14   factual background alleged chronologically, (ECF No. 64 ¶¶ 25–313), and it includes a list of the

15   claims made against particular defendants as well as the legal basis for those claims, (see, e.g.,

16   ECF No. 64 ¶¶ 171, 250, 254). It is true that the FAC contains some extraneous factual material.

17   For instance, it is irrelevant to the litigation what exact units Martinez’s landlord hired him to

18   repair before he met Altamirano. (ECF No. 64 ¶ 26.) But just because the proposed FAC

19   contains some irrelevant facts does not mean that it is so confusing and opaque that it must be

20   dismissed. See Hearns, 530 F.3d at 1132 (overturning Rule 8 dismissal because the complaint at
21   issue was “not ‘replete with redundancy and largely irrelevant’” even though it “set out more

22   factual detail than necessary”).

23          Thus, though the proposed FAC is lengthy and contains a substantial number of

24   paragraphs and allegations, the Non-Federal Defendants should not have any significant difficulty

25   understanding the factual basis for the legal claims made against them.

26                        ii.       Plausibility Analysis
27          Defendants argue that granting leave to amend would be futile because the allegations of a

28   conspiracy in the FAC are implausible in that they fail to explain “how or why such a far-flung

                                                        11
 1   conspiracy would come to pass, nor what motivation the F.B.I., City of Stockton, or other

 2   uninvolved agencies could have for participating in such a scheme.” (ECF No. 66 at 6.) Because

 3   of this supposed factual deficiency, Defendants argue that Plaintiffs’ “allegations do not pass the

 4   Iqbal smell test.” (ECF No. 66 at 6.)

 5           There is no dispute that to “survive a motion to dismiss, a complaint must contain

 6   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.’”

 7   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 8   570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

 9   the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

10   Id. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than

11   a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at

12   556). “Determining whether a complaint states a plausible claim for relief will . . . be a context-

13   specific task that requires the reviewing court to draw on its judicial experience and common

14   sense.” Id. at 679.

15           To meet this standard in the context of a section 1983 conspiracy claim, “a plaintiff must

16   show: ‘(1) the existence of an express or implied agreement among the defendant officers to

17   deprive him of his constitutional rights, and (2) an actual deprivation of those rights resulting

18   from that agreement.’” Pelenty v. City of Seal Beach, 588 F. App’x 623, 624 n.2 (9th Cir. 2014)

19   (quoting Ting v. United States, 927 F.2d 1504, 1512 (9th Cir. 1991)). And to demonstrate the

20   existence of such an express or implied agreement to violate a person’s civil rights,
21           the plaintiff must show that the conspiring parties “reached a unity of purpose or a
             common design and understanding, or a meeting of the minds in an unlawful
22           arrangement.” “To be liable, each participant in the conspiracy need not know the
             exact details of the plan, but each participant must at least share the common
23           objective of the conspiracy.” A defendant’s knowledge of and participation in a
             conspiracy may be inferred from circumstantial evidence and from evidence of the
24           defendant’s actions.
25   Lacey v. Maricopa Cty., 693 F.3d 896, 935 (9th Cir. 2012) (en banc) (quoting Gilbrook v. City of

26   Westminster, 177 F.3d 839, 856–57 (9th Cir. 1999)). “[T]he fact of the conspiracy may make a
27   party liable for the unconstitutional actions of the party with whom he has conspired.” Id.

28   Furthermore, “direct evidence of improper motive or an agreement among the parties to violate a

                                                          12
 1   plaintiff’s constitutional rights will only rarely be available. Instead, it will almost always be

 2   necessary to infer such agreements from circumstantial evidence or the existence of joint action.”

 3   Mendocino Envtl. Ctr. v. Mendocino Cty., 192 F.3d 1283, 1302 (9th Cir. 1999).

 4          Here, the FAC contains sufficient factual allegations to justify the plausible inference that

 5   Defendants conspired to violate Plaintiffs’ civil rights. See Lacey, 693 F.3d at 935. The FAC

 6   alleges a set of discrete meetings shortly following Ms. Valadez’s shooting at which Defendants

 7   agreed to disregard the lack of evidence pointing to Martinez as a suspect. (ECF No. 64 ¶¶ 155–

 8   56, 162–66.) Such a meeting of law enforcement officers, particularly following the results of a

 9   technical analysis of Altamirano’s cellular phone that belied the story he told Zwicky of

10   Martinez’s confession, (ECF No. 64 ¶ 158), gives rise to the plausible inference that Defendants

11   “reached a unity of purpose” to fabricate probable cause to arrest and detain Martinez for

12   shooting Ms. Valadez, Lacey, 693 F.3d at 935 (quoting Gilbrook, 177 F.3d at 856). Defendants’

13   motivation to enter into the conspiracy can reasonably be inferred, see Lacey, 693 F.3d at 935;

14   Griggs, 170 F.3d at 880, from the fact that Defendants had no other leads or suspects in the

15   shooting investigation at the time they met, (ECF No. 64 ¶¶ 100, 163). It is reasonable to infer

16   that this fact, coupled with the intense media scrutiny surrounding the shooting, motivated

17   Defendants to arrest and detain Martinez as the suspected shooter without probable cause in the

18   hopes that additional evidence furthering the investigation would follow. (ECF No. 64 ¶¶ 97,

19   100, 164.)

20          The FAC also contains factual allegations that prior to and following these meetings,
21   Defendants took joint action in furtherance of the conspiracy. See Lacey, 693 F.3d at 935 (“A

22   defendant’s knowledge of and participation in a conspiracy may be inferred from . . . evidence of

23   the defendant’s actions.” (quoting Gilbrook, 177 F.3d at 856–57)); Mendocino Envtl. Ctr., 192

24   F.3d at 1302 (holding that “it will almost always be necessary to infer [conspiratorial] agreements

25   from . . . the existence of joint action”). This alleged joint action included strategizing with one

26   another regarding the investigation, (ECF No. 64 ¶¶ 116–19, 154), coordinating the use of
27   Altamirano to record a confession from Martinez, (ECF No. 64 ¶¶ 116–24), installing a tracking

28   device on Plaintiffs’ truck without a warrant, (ECF No. 64 ¶¶ 172–73), falsely swearing that

                                                        13
 1   exigent circumstances justified this tracking, (ECF No. 64 ¶ 175), incorporating false information

 2   into probable cause affidavits, official reports, and written statements, (ECF No. 64 ¶¶ 176–200,

 3   270–73), serving search warrants together and with the assistance of a Stockton Police

 4   Department SWAT team, (ECF No. 64 ¶¶ 201–05, 215, 220–27, 236), and coordinating the

 5   submission of false testimony during preliminary hearings in the criminal case against Martinez

 6   that was eventually dismissed for lack of evidence, (ECF No. 64 ¶¶ 296, 298–99, 306). Given

 7   that the Court must draw all reasonable inferences in favor of granting Plaintiffs’ motion for leave

 8   to amend, Griggs, 170 F.3d at 880, it is reasonable to infer from these allegations that Defendants

 9   “share[d] the common objective of the conspiracy,” Lacey, 693 F.3d at 935 (quoting Gilbrook,

10   177 F.3d at 856), to arrest and detain Martinez for the shooting of Ms. Valadez without probable

11   cause in order to further their investigation, (ECF No. 64 ¶ 164).

12           Much of the authority cited by Defendants to support their implausibility argument is not

13   convincing. In Denton v. Hernandez, 504 U.S. 25, 27 (1992), the Supreme Court examined an

14   entirely different legal standard than that involved here, namely “the appropriate inquiry for

15   determining when an in forma pauperis litigant’s factual allegations justify a § 1915(d) dismissal

16   for frivolousness.” The Court described that standard as being met “when the facts alleged rise to

17   the level of the irrational or the wholly incredible.” Id. at 33. It cannot be said that Plaintiffs’

18   allegations in this case are “irrational or wholly incredible,” id., particularly given the fact that the

19   criminal case against Martinez that Defendants worked up was eventually dismissed for lack of

20   evidence, (ECF No. 64 ¶¶ 296, 306). Similarly, the court in Balik v. Upton, No. 1:15-cv-01419-
21   AWI-JLT, 2015 WL 5834336 (E.D. Cal. Oct. 1, 2015), analyzed whether a pleading brought by a

22   litigant proceeding in forma pauperis was frivolous. The court in that case found the pleading to

23   be fanciful and lacking an arguable basis in fact because it alleged that a member of the U.S.

24   House of Representatives was “responsible for Plaintiff’s car not working, his super-model

25   girlfriend breaking up with him, [and] the Chocolate Shoppe Ice Cream CEO deciding to not do

26   business with him.” Id. at *3. Such claims are clearly fanciful; the instant claims involving law
27   enforcement officers conspiring to manufacture evidence in an effort to gain a conviction in the

28   shooting of an innocent girl are not.

                                                         14
 1          In short, Defendants have not made a strong showing that the constitutional violations

 2   Defendants allegedly conspired to commit are so implausible that it would be futile to allow them

 3   to be amended as Plaintiffs request to do via the FAC. Eminence Capital, 316 F.3d at 1052.

 4          IV.    CONCLUSION

 5          For the foregoing reasons, the Court GRANTS Plaintiffs’ motion for leave to amend as to

 6   the Non-Federal Defendants, (ECF No. 64). Accordingly, the Court DENIES as moot the Non-

 7   Federal Defendants’ motion to dismiss the Complaint, (ECF No. 28).

 8          IT IS SO ORDERED.

 9

10   Dated: 2/4/2019

11

12
                                                   Troy L. Nunley
13                                                 United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     15
